DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 and 35-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 21, line 10 it is unclear if “it” is referring to the “means for positioning” or the “strip”.  Accordingly, for purposes of examination the broadest reasonable interpretation has been applied.

Claim 23 recites the limitation "the wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

In claim 35, line 3 it is unclear if “it” is referring to the “means for positioning” or the “strip”.  Accordingly, for purposes of examination the broadest reasonable interpretation has been applied.

Claim limitation “means for” in claims 35-36 and “means to” in claims 37-40 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28 and 33 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Yu et al. by (US 2001/0039994A1) (hereafter Yu).
With respect to claim 28, Yu teaches a system comprising: a teethed strip (the material worked upon does not limit the structure of the claimed apparatus); an internal support member (202/302) configured to be inserted into a collapsible housing (10) through an opening of the collapsible and configured to be arranged along an inner surface of the collapsible housing; an outer support member (201) configured to be arranged along an outer surface of the collapsible housing opposite the internal support member, wherein at least one of the internal support member or the outer support member comprises a welding element configured to weld the teethed strip (material worked upon) to the outer surface (paragraphs 48-50).  Since the 
With respect to claim 33, Yu teaches wherein the internal support member and the outer support member are configured to apply opposing forces to the strip and to the collapsible housing (figures; and paragraphs 48-50 and 66-69).

Claim(s) 21, 23-24, 26, 35, 37-38, and 40-42 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Rudd (US 3,427,427).
With respect to claim 21, Rudd teaches a system comprising: an internal support member (mandrel 26) inserted into a collapsible housing (metal tubing 25, note all tubes are collapsible with enough force) and arranged along a longitudinal axis of the collapsible housing (figures); an outer support member (grooved roller 32) arranged along an outer surface of the collapsible housing opposite the internal support member, wherein: the internal support member and the outer support member position a strip (strip 27) along the outer surface, and at least one of the internal support member or the outer support member comprises a welding element (high frequency current 35) to weld the strip to the outer surface, wherein the outer support member comprises a feature (groove) for positioning the strip in a position in which it will remain during welding (figures).
With respect to claim 23, Rudd teaches the outer support member comprises the welding element; the welding element comprises a heating element; and the welding element is configured to permanently weld the strip to the outer surface by using the heating element to partially melt the strip and the wall (figures; and column 3, lines 43-column 4, line 26).
With respect to claim 24, Rudd teaches the outer support member comprises the welding element; and the welding element is configured to permanently weld the strip to the 
With respect to claim 26, Rudd teaches wherein the internal support member and the outer support member are configured to apply opposing forces to the strip and to the collapsible housing (figures).
With respect to claim 35, Rudd teaches a system comprising means for positioning and welding a strip (strip 27) to a collapsible housing (metal tubing 25, note all tubes are collapsible with enough force), wherein the means for positioning strip comprise means for positioning the strip in a position in which it will remain during welding (figures 1, 6, and 7).
With respect to claim 37, Rudd teaches wherein the means for positioning and welding the strip to the collapsible housing comprise: means to permanently weld the strip to outer surface of the collapsible housing by using partially melting the strip and the outer surface of the collapsible housing (figures; and column 3, lines 43-column 4, line 26).
With respect to claim 38, Rudd teaches wherein the means for positioning and welding the strip to the collapsible housing comprise: means to permanently weld the strip to outer surface of the collapsible housing by using high frequency alternating current (figures; and column 3, lines 43-column 4, line 26).
With respect to claim 40, Rudd teaches wherein the internal support member and the outer support member are configured to apply opposing forces to the strip and to the collapsible housing (figures).
With respect to claim 41, Rudd teaches wherein the feature (groove) of the outer support member for positioning the strip comprises a depression in the outer support member that engages with the strip (figures).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
With respect to claim 29, Yu teaches the outer support member comprises the welding element (paragraphs 48-50 and 66-69) and also discusses in the background that it is well known to use ultrasonic vibrations to weld (paragraphs 6-9).
Accordingly, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the ultrasonic welding of Yu in order to maximize melting of one or more layers therein.
With respect to claim 30, note that when the ultrasonic welding of Yu is implemented the ultrasonic heating element would intrinsically partially melt the strip and the wall (paragraphs 48-50 and 66-69).

Claims 22 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudd as applied to claims 21 and 35 above, and further in view of Bolser et al. (US2006/0071054A1) (hereafter Bolser).
With respect to claims 22 and 36, Rudd teaches the outer support member comprises the welding element (figures; and column 3, lines 43-column 4, line 26), but does not teach the 
However, Bolser teaches welding a fin to a tube wherein the welding element is configured to permanently weld the strip to the outer surface using high frequency vibrations (figures; and paragraphs 8 and 33).
At the time of the invention it would have been obvious to utilize to use the ultrasonic bonding of Bolser in the process of Rudd in order to form a solid-state bond of the desired strength.

Claims 25 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudd as applied to claim 21 above, and further in view of Kazmirzak et al. (DE 10250741A1) (hereafter Kazmirzak).
With respect to claims 25 and 39, Rudd teaches the outer support member comprises the welding element (figures; and column 3, lines 43-column 4, line 26), but does not teach an air pathway for high temperature air; and the permanently welding using the high temperature air.
However, Kazmirzak teaches a welding element including an air pathway for high temperature air; and permanently welding using the high temperature air (abstract; figures; and paragraphs 21-22, 46, and 52 of the machine translation).
Accordingly, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the hot air ultrasonic welding of Kazmirzak in Rudd in order to control heat distribution in the welding tool.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 28 above, and further in view of EP-0095082A2 (hereafter EP ‘082).

However, EP ‘082 teaches welding plastics using high frequency alternating current (abstract).
At the time of the invention it would have been obvious to utilize the high frequency alternating current of EP ‘082 in the process of Yu in order to form a strong weld.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 28 above, and further in view of Kazmirzak et al. (DE 10250741A1) (hereafter Kazmirzak).
With respect to claim 32, Yu teaches the outer support member comprises the welding element and permanently welding comprises permanently welding the strip to the outer surface (paragraphs 48-50 and 66-69) and also discusses in the background that it is well known to use ultrasonic vibrations to weld (paragraphs 6-9), but does not teach an air pathway for high temperature air; and the permanently welding using the high temperature air.
However, Kazmirzak teaches an ultrasonic welding element including an air pathway for high temperature air; and the permanently welding using the high temperature air (abstract; figures; and paragraphs 21-22, 46, and 52 of the machine translation).
.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 28 above, and further in view of Yu et al. (US 6,652,691) (hereafter Yu ‘691).
With respect to claim 34, Yu does not teach wherein the internal support member comprises an elongated anvil that is curved to support the collapsible housing.
However, Yu ‘691 teaches wherein the internal support member comprises an elongated anvil that is curved to support the collapsible housing (figures 4-6; and column 13, line 61-column 21, line 10).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the curved anvil of Yu ‘691 in the process of Yu in order to provide localized support in the area being bonded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,072,467. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of U.S. Patent No. 11,072,467.

Allowable Subject Matter
27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. The applicant argues that Yu does not teach a system comprising a teeth strip. Indeed, Yu only shows a rectangular strip with no teeth. See Fig. 3 of Yu. The Office Action argues that rectangular strip of Yu anticipates the teeth strip of claim 28 because “the material worked upon does not limit the structure of the claimed apparatus.” Office Action, p. 4 (emphasis added). Applicant respectfully disagrees with such an interpretation. First, claim 28 is a system claim not an apparatus claims (as erroneously stated in Application No. 17/384,965 Docket No.: 000177-0002-102 the Office Action), for at least this reason, the Office Actions assertions about what can and cannot limit a “claimed apparatus” do not apply to claim 28. Second, claim 28 affirmatively recites the “teethed strip” as part of the system, for this reason this claim element cannot be read out of the claims, and thus the rectangular strip of Yu cannot anticipate a teethed striped that is a part of the claimed system.
The examiner respectfully disagrees.  The teethed strip is the workpiece that is worked upon by the claimed internal support member, outer support member, and welding element.  MPEP 2115 is crystal clear that the material or article worked upon does not limit apparatus claims, while the MPEP does not differentiate system claims from apparatus claims.  In addition, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

The examiner respectfully disagrees because the applicant has failed to meet the burden of stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  Merely reciting figures and locations in the specification does not meet the burden of stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735